DETAILED ACTION
The following NON-FINAL Office Action is in response to Applicant’s Remarks filed on 12/29/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Status of Claims
Claims 1-16 were previously pending and subject to a final Office Action mailed 09/30/2021. Claims 1 and 8-10 were amended. Claims 1-16 are currently pending and are subject to the non-final Office Action below. 
	


Response to Arguments
35 USC § 112
	Applicant has amended Claim 9 by removing the indefinite language from the claim. Accordingly, the 35 U.S.C. 112(b) rejections of Claim 9 has been rendered moot and thus, has been withdrawn. 

35 USC § 103
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 1 and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith U.S. Pre-Grant Publication No. 2009/0063667 A1 in view of Gruenbaum et al. (US 2017/0200355) in view of Callaghan (US 2012/0323612).
As per Claims 1 and 8-10, Smith teaches an information processing device comprising:/ A data processing method comprising:/ A non-transitory recording medium storing a program for causing a computer to function as:/ A seat reservation system comprising: (see para. 35-37)

a seat information output unit which performs a process of outputting information about the selected seat to a mobile terminal of the customer (see para. 43 and 144; see also para. 145-160 for POS activity flow; in para. 43 and 160 a confirmation message is sent to the user and para. 37 and 69 user device may be a mobile terminal).
Smith does not explicitly teach the limitation taught by Gruenbaum:
a vacant seat information creation unit which creates vacant seat information indicating a vacant seat in a seat space, by processing an image received from an imaging unit which captures an image of the seat space (see para. 13 where camera images are used to determine occupation states of passenger seats; para. 32-33 where cameras capture images of the passenger seats; para. 54-59 where cameras 33 and 34 determine the occupation state of the seats)
wherein the seat selection unit identifies an area of low customer density from the vacant seat information created by processing the image received from the imaging unit and selects a seat in the identified area (see para. 15 “occupancy level is calculated…for different areas of the vehicle. The passenger is then directed into such an area of the cited different vehicle areas in which a lower, preferably the lowest, occupancy level has been determined”; para. 33 where the cameras are used to determine occupancy level; para. 54-59 where passengers are guided to areas with lower occupancy and they can be further guided to a specific seat within the area of lower occupancy; see also para. 18, 47-48)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Smith to include the teachings of Gruenbaum with the motivation of increasing the efficiency of user movement and utilization of seats as seen in Gruenbaum 
Smith and Gruenbaum does not explicitly teach the limitation “a seat information output unit which performs a process of outputting information about a seat number and a map indicating a position of the selected seat to a mobile terminal of the customer”; however, as Examiner noted above Smith does teach a seat information output unit which performs a process of outputting information about the selected seat to a mobile terminal of the customer.
Callaghan teaches:
outputting information about a seat number and a map indicating a position of the selected seat (see Callaghan para. 66 for the mobile terminal of the customer; para. 261-268 where interactive seat maps are displayed on user terminals and in 268 the seat number is displayed on the map for a specific seat; see also para. 282-284)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Smith/Gruenbaum to include the teachings of Callaghan with the motivation of increasing the efficiency of user movement and navigation as seen in Callaghan para. 7 “conventional seating maps for venues presented in conjunction with such online sales tend to be static and fail to adequately provide relevant real time dynamic data. Further, conventional seating maps fail to provide adequate interfaces for enabling users to quickly locate suitable seats”. 

Claims 2-7 and 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith U.S. Pre-Grant Publication No. 2009/0063667 A1 in view of Gruenbaum et al. (US 2017/0200355) in view of Callaghan (US 2012/0323612) as applied to Claims 1 and 8 above, further in view of Tyler U.S. Pre-Grant Publication No. 2013/0325526 A1.


Smith/Gruenbaum/Callaghan does not explicitly teach the limitation taught by Tyler wherein the seat selection means, unit, when the vacant seat information indicates a full occupancy state, performs a waiting reservation process on a seat for which a predicted vacancy start time estimated using occupancy start time information on each seat is the earliest, and wherein the seat information output means unit outputs information indicating the seat having been reserved by the waiting reservation process (see para. 43-44). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Smith/Gruenbaum/Callaghan to include the teachings of Tyler to allow a user to secure a seat when availability changes, as taught by the cited portion of Tyler. 

As per Claims 3 and 12, Smith in view of Gruenbaum in view of Callaghan and Tyler teach the device of claim 2 and the data processing method of claim 11 as described above. 
Smith/Gruenbaum/Callaghan does not explicitly teach the limitation taught by Tyler 
further comprising a storage unit which stores information representing an occupancy status for each seat and also information representing a waiting reservation for each seat (see para. 50-51). 
The motivation is the same as opined above. 

As per Claims 4 and 13, Smith in view of Gruenbaum in view of Callaghan and Tyler teach the device of claim 2 and the data processing method of claim 11 as described above. 
Smith/Gruenbaum/Callaghan does not explicitly teach the limitation taught by Tyler

The motivation is the same as opined above. 

As per Claims 5 and 14, Smith in view of Gruenbaum in view of Callaghan and Tyler teach the device of claim 2 and the data processing method of claim 11 as described above.
Gruenbaum teaches
an imaging unit (para. 33 where the cameras are used to determine occupancy level; para. 54-59 where passengers are guided to areas with lower occupancy and they can be further guided to a specific seat within the area of lower occupancy; see also para. 18, 47-48)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Smith to include the teachings of Gruenbaum with the motivation of increasing the efficiency of user movement and utilization of seats as seen in Gruenbaum “enabling the passenger to be guided quickly and reliably, the invention allows optimal utilization of vehicle capacities…passenger flows can be managed at an early stage” (para. 11 and 2).
Smith/Gruenbaum/Callaghan does not explicitly teach the limitation taught by Tyler 
wherein the vacant seat information creation unit analyzes a customer class of a customer currently using each seat, from an information received from the information unit, and estimates the predicted vacancy start time by the use of an average occupancy time associated with each customer class (see para. 59, 165 and 167). 
The motivation is the same as opined above. 


Smith/Gruenbaum/Callaghan does not explicitly teach the limitation taught by Tyler 
wherein the vacant seat information creation unit estimates the predicted vacancy start time by further use of a number of waiting reservations associated with each seat (see para. 30). 
The motivation is the same as opined above.

As per Claims 7 and 16, Smith in view of Gruenbaum in view of Callaghan and Tyler teach the device of claim 2 and the data processing method of claim 11 as described above.
Smith/Gruenbaum/Callaghan does not explicitly teach the limitation taught by Tyler 
further comprising a coupon information output means for outputting unit which outputs coupon information when the waiting reservation process is performed (see para. 53). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the devices of Smith/Gruenbaum/Callaghan to include the teachings of Tyler to compensate a customer for the inconvenience of waiting as suggested by Tyler. 

Conclusion                                                                                                                                                	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628